 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                      No. 2:17-cr-00210-TLN
12                      Plaintiff,
13             v.                                    ORDER
14    JAGPAL SINGH,
15                      Defendant.
16

17          This matter is before the Court on Defendant Jagpal Singh’s (“Defendant”) Motion for

18   Compassionate Release. (ECF No. 119.) The Government filed an opposition. (ECF No. 124.)

19   Defendant did not file a reply. For the reasons set forth below, the Court DENIES Defendant’s

20   motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND
 2          On March 1, 2019, Defendant pleaded guilty to two counts of a 43-count Indictment.
 3   (ECF No. 78.) Count One charged conspiracy to commit bribery, to commit identity fraud, and to
 4   commit unauthorized access of a computer in violation of 18 U.S.C. § 371. (ECF No. 1.) Count
 5   17 charged fraud involving identification documents in violation of 18 U.S.C. § 1028(a)(1). (Id.)
 6   On December 5, 2019, the Court sentenced Defendant to a 39-month term of imprisonment to be
 7   followed by a 12-month term of supervised release. (ECF No. 97.) Defendant is currently
 8   serving his sentence at Big Spring Correctional Institution with a projected release date of
 9   December 14, 2022.
10          Defendant filed a prior motion for compassionate release on April 7, 2020, in which he
11   requests immediate release from his confinement due to the COVID-19 pandemic. (ECF No.
12   106.) Defendant argued he is at a greater risk of contracting COVID-19 because of his age and
13   the conditions of his confinement. (Id.) The Court denied Defendant’s motion on April 22, 2020
14   for two reasons: (1) Defendant failed to exhaust his administrative remedies; and (2) Defendant
15   failed to show extraordinary and compelling reasons for release. (ECF No. 109.)
16          Defendant, proceeding pro se, filed this second motion for compassionate release on
17   March 25, 2021. (ECF No. 119.) Defendant is 63 years old and claims to suffer from various
18   heart and respiratory conditions that make him particularly vulnerable to COVID-19. (Id.) The
19   Government filed an opposition (ECF No. 124), and Defendant has not filed a reply.
20          II.     ANALYSIS
21          Generally, a court “may not modify a term of imprisonment once it has been imposed.”
22   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The
23   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the
24   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available
25                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
26                  [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
27                  defendant’s facility, whichever is earlier.
28   18 U.S.C. § 3582(c)(1)(A).
                                                       2
 1          In the instant case, it is undisputed that Defendant has met the threshold exhaustion
 2   requirement. Defendant made a request to the warden on December 22, 2020. (ECF No. 124-1 at
 3   8.) The warden denied Defendant’s request on January 14, 2021. (Id. at 9.) Because more than
 4   30 days have elapsed since receipt of Defendant’s request, Defendant has met the exhaustion
 5   requirement. See 18 U.S.C. § 3582(c)(1)(A).
 6          Despite having met the exhaustion requirement, Defendant is eligible for compassionate
 7   release only if he can demonstrate there are “extraordinary and compelling reasons” for a
 8   sentence reduction and such a reduction is “consistent with applicable policy statements issued by
 9   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Ninth Circuit recently held that
10   “the current version of U.S.S.G. § 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.
11   § 3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, No. 20-10245, 2021 WL
12   1307884, at *4 (9th Cir. Apr. 8, 2021). The Ninth Circuit explained “[t]he Sentencing
13   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for §
14   3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id. Accordingly, the
15   Court relies on § 1B1.13 herein as persuasive authority.
16          The Sentencing Commission’s relevant policy statement on compassionate release
17   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.
18   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”
19   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering
20   from a serious physical or medical condition, serious functional or cognitive impairment, or
21   deteriorating physical or mental health because of the aging process, “that substantially
22   diminishes the ability of the defendant to provide self-care within the environment of a
23   correctional facility and from which he or she is not expected to recover.” Id.
24          Defendant claims he “has a long-established history of suffering from various heart and
25   respiratory medical challenges.” (ECF No. 119 at 7.) However, Defendant fails to provide any
26   medical records to confirm his claims. For its part, the Government submits Defendant’s BOP
27   medical records under seal and correctly points out that neither Defendant’s medical records nor
28   the presentence report indicate Defendant suffers from heart conditions, respiratory conditions, or
                                                      3
 1   any other medical conditions that put him at a greater risk for COVID-19 complications. See
 2   Centers for Disease Control and Prevention, People with Certain Medical Conditions,
 3   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 4   conditions.html (last visited May 10, 2021). As such, Defendant’s arguments about COVID-19
 5   are too general and wide-ranging. See, e.g., Eberhart, 2020 WL 1450745, *2 (“General concerns
 6   about possible exposure to COVID-19 do not meet the criteria for extraordinary and compelling
 7   reasons for a reduction in sentence set forth in the Sentencing Commission’s policy
 8   statement[.]”). Absent any evidence or argument to the contrary, the Court concludes Defendant
 9   is neither terminally ill nor subject to a serious or unrecoverable condition that substantially
10   diminishes his ability to provide self-care within a BOP facility.
11          In sum, the Court declines to grant Defendant’s request for compassionate release because
12   Defendant has not met his burden to show there are extraordinary and compelling reasons for his
13   release. Therefore, the Court need not address whether Defendant is a danger to the community
14   or the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors. See U.S.S.G. § 1B1.13(2) (requiring a
15   defendant to demonstrate that he is “not a danger to the safety of any other person or to the
16   community”); see also 18 U.S.C. § 3582(c)(1)(A) (requiring a consideration of the § 3553(a)
17   factors before granting compassionate release).
18          However, the Court does note that Defendant’s 39-month sentence is well below the
19   applicable guideline range of 46 to 57 months. Defendant seeks to reduce his well-supported
20   sentence to time served despite having served only approximately 15 months of his sentence.
21   Based on the record before the Court, the § 3553(a) factors do not support such a drastic
22   reduction. Although the §3553(a) factors include the need to provide Defendant with medical
23   care in the most effective manner, it appears Big Spring CI has thus far provided Defendant with
24   adequate medical care.
25   ///
26   ///
27   ///
28   ///
                                                        4
 1         III.   CONCLUSION
 2         For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for
 3   Compassionate Release. (ECF No. 119.)
 4         IT IS SO ORDERED.
 5   DATED: May 11, 2021
 6

 7
                                                 Troy L. Nunley
 8                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  5
